250 S.W.2d 587 (1952)
FULLER et vir.
v.
BURRAN et vir.
No. A-3737.
Supreme Court of Texas.
July 16, 1952.
Camp & Camp, Cameron, for petitioners.
Charles C. Smith, Jr., Cameron, Guy Homer Carriker, Nederland, for respondents.
PER CURIAM.
In this case the Court of Civil Appeals, 248 S.W.2d 1015, 1016, has sustained a point of error which presents the question that a material fact finding of the court was "contrary to a preponderance of the evidence". There was no point presenting the question of no evidence. Instead of remanding the cause to the trial court, the Court of Civil Appeals rendered judgment contrary to the finding. By so doing it fell into conflict with the opinion of this court in Childre v. Casstevens, 148 Tex. 297, 224 S.W.2d 461, and cases there cited.
By Rule 483, TRCP, this court is authorized to reverse and remand a case on the application for writ of error without the necessity of granting the writ and hearing the case when the decision of the Court of Civil Appeals is in conflict with a previous opinion of this court. Cases in which we have exercised that authority are collated in Railroad Commission of Texas v. Roberdeau, Tex.Sup., 242 S.W.2d 881. This is a proper case for its exercise, and it is therefore ordered that the judgment of the Court of Civil Appeals, in so far as it rendered judgment against petitioners, be reversed, and the cause remanded to the trial court.